Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
The following is a final office action on the merits in response to the communication filed on 04 March, 2021 and the amendment filed 01 December, 2020. Claims 24-42 are currently pending. The rejections are as stated below.

Claim Rejections - 35 USC § 103
            The following is a quotation of AIA  35 U.S.C.  § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
    
            The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
unobviousness.
Claims 24-42 are rejected under 35 U.S.C. 103(a) as being obvious over Chaganti US (2005/0080705 Al) in view of Linstroth et al. US 4,942,616, hereinafter “Linstroth”, in view of Push US 2002/0035531 A1, hereinafter “Push”, in view of Wallman US 2003/0208432 A1, 

Claims 24-42 are rejected under 35 U.S.C. 103(a) as being obvious over Chaganti in view of Linstroth in view of Push and further in view of Wallman as discussed in the non-final office action mailed on September 04, 2020. Further:
Chaganti, Linstroth, Push and Wallman fail to teach at least input of a probability of a specified event.
However, Cella teaches at least input of a probability of a specified event (para [0022, and 0107-0108]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify the teachings of Chaganti to include at least input of a probability of a specified event as disclosed in Cella for improving the efficiency of margining exchange-traded futures and options on futures contracts. In addition, because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.   

Response to Arguments
Applicant's arguments with respect to 35 USC § 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner conducted a new search in view of applicant’s amendment and the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muralidhar (US 7206755 B1) methods permit/facilitate the creation, marketing, and/or distribution of options to purchase tickets to a particular future event, particularly an elimination format competition, when the chosen competitor's qualification for such a game is currently uncertain, but where the uncertainty will be resolved prior to the commencement of the particular future event.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
                                                 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691